Title: From George Washington to Brigadier General William Maxwell, 6 October 1778
From: Washington, George
To: Maxwell, William


          
            Sir.
            Fish kill 6th Otbr 1778
          
          Mr Crowels recent violation of the usages and laws of flags render it necessary to adopt some measures, that may prevent similar procedings in future. For this purpose you will immediately fix upon a certain number of places for the reception of flag-boats, and advise the commanding Officer on Staten Island, of the places, and that no flag boats will be received any where else without a special permission. But should the Governor think it expedient, in particular instances, to nominate any other place, at any time, you will comply with his intentions. I am Sir &.
          
            G.W.
          
        